DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The applicant’s amendments and arguments have been carefully considered, but have not persuaded the examiner to change the rejection.

(1) Regarding claim 1:
Walmsley’s anchors are involved with perspective and orientation.
See figure 2 of Walmsley et al. (US 20060091226). This shows only the background (orientation) component of the mark, with the data stripped out. As this figure shows, those marks being describe as anchor marks are not data.
Figure 2 of Walmsley et al. shows that the applicant’s argument that those marks are data is not correct.

The applicant’s arguments on page 7 of the 3/11/2021 communication attack the Ritsumeikan and Walmsley references individually for each failing to teach the claimed invention, but their combined features do teach the claimed invention. In particular, 

(2) Regarding claim 16: 
The applicant argues that “Ritsumeikan in view of Walmsley does not teach or suggest a graphics region within a central area of the plurality of concentric rings.”
The examiner concedes this but takes the position that this graphic is non-functional but rather is informational and decorative, that is – it is a design rather than a functional feature.
The applicant’s own specification states:
“[0035] The concentric rings 302 may surround a central graphics area 312 that may feature branding graphics for a product within the icon 300. In some implementations, the central graphics area 312 may be blank, have a color of the foreground color of the icon 300, or have a color of the background color of the icon 300.”
That the central graphics area 312 may be blank proves that it is not a functionally necessary part of the code.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ritsumeikan et al. (JP 2007-003233 A) in view of Walmsley et al. (US 2006-0091226) and Jong (KR 10-2005-0119807). All three of these references have been made of record in the International Search Report.

The examiner notes that he has reviewed and agrees with International Search Report. Therefore, that report is used, with only minor modification, below. Although the writing style of the International Search Report is a bit different, the examiner agrees with the choice of art and its application.

Re claim 1: Ritsumeikan, which is considered to be the closest prior art to the subject matter of claim 1, discloses a code comprising a code area formed around a center of a circle (See claim 1, figure 7 in Ritsumeikan). Claim 1 differs from Ritsumeikan in that 'at least three anchor sectors on one or more of a plurality of concentric rings' is not explicitly disclosed in Ritsumeikan. However, Walmsley related to a data code which is in the same technical field with Ritsumeikan has already disclosed the feature of dots printed in predetermined data areas to represent at least one parameter of a data package (See claim 1, figure 4 in Walmsley). 
It would have been obvious to include the anchors of Walmsley in the code of Ritsumeikan in order to properly orient a reader under different read conditions.

Re claim 2: The additional feature of claim 2 is merely a variation of the disclosure of Walmsley that comprises the dots printed in the predetermined data areas to represent the at least one parameter of the data package (See claim 1, figure 4 in Walmsley).

Re claim 3: The additional feature of claim 3 is merely a variation of the disclosure of Ritsumeikan that comprises a double-formed annular cord area (See paragraph [0049], figure 7 in Ritsumeikan).

Re claims 4-7: The additional features of claims 4-7 are merely obvious equivalents of the disclosure of Ritsumeikan and Walmsley that comprises the code area including an arc that equally divides a circumference (See claim 1, figure 7 in Ritsumeikan); and the dots printed in the predetermined data areas to represent the at least one parameter of the data package (See claim 1, figure 4 in Walmsley).

Re claim 8: The additional feature of claim 8 can be readily conceived from the feature of Walmsley that comprises an error-correctable encoded tag (See paragraph [0103] in Walmsley).

Re claim 9: The additional feature of claim 9 is merely an obvious equivalent of the disclosure of Ritsumeikan that comprises a circle area (See claim 1, figure 7 in Ritsumeikan).

Re claim 10: The additional feature of claim 10 can be readily conceived from the feature of Walmsley that comprises printing the plurality of dots encoded with data (See paragraph [0021] in Walmsley).

Re claims 11-14: The additional features of claims 11-14 are merely obvious equivalents of the disclosure of Jong that an image is positioned at a center of a background (See claim 1, figure 5 in Jong). Accordingly, claims 11-14 would have been obvious over a combination of Ritsumeikan - Jong. 

Re claim 15: The additional feature of claim 15 is merely an obvious equivalent of the disclosure of Ritsumeikan that comprises the code area formed around the center of the circle (See claim 1, figure 7 in Ritsumeikan).

Re claim 16: Ritsumeikan, which is considered to be the closest prior art to the subject matter of claim 16, discloses a code comprising a code area formed around a center of a circle (See claim 1, figure 7 in Ritsumeikan). Claim 16 differs from Ritsumeikan in that 'an outer most one of a plurality of concentric rings comprises at least three anchor sectors' is not explicitly disclosed in Ritsumeikan. However, Walmsley related to a data code which is in the same technical field with Ritsumeikan has already disclosed the feature of dots printed in predetermined data areas to represent at least one parameter of a data package (See claim 1, figure 4 in Walmsley). Ritsumeikan and Walmsley are concerned with mutually related technical fields and there is no need for fundamental changes in the key features or for a new technical idea in combining the subject matters of Ritsumeikan and Walmsley. 
It would have been obvious to include the anchors of Walmsley in the code of Ritsumeikan in order to properly orient a reader under different read conditions.


Re claims 17-18: The additional features of claims 17-18 are merely obvious equivalents of the disclosure of Walmsley that comprises the dots printed in the predetermined data areas to represent the at least one parameter of the data package (See claim 1, figure 4 in Walmsley).

Re claim 19: The additional feature of claim 19 can be readily conceived from the feature of Walmsley that comprises an error-correctable encoded tag (See paragraph [0103] in Walmsley).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876